Citation Nr: 0301257	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right tibia and 
fibula fracture residuals, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from March 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of October 
1996 which, in pertinent part, denied an increased 
(compensable) rating for right tibia and fibula fracture 
residuals.  In a December 1998 rating decision, the RO 
granted an increased 10 percent rating for right tibia and 
fibula fracture residuals, and the appeal as to that issue 
has continued.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  
In January 2000, the Board remanded this issue to the RO 
for additional development.  

An additional issue involving entitlement to a higher 
rating for residuals of fractures of the left tibia and 
fibula will be the subject of a separate Board 
reconsideration decision.


FINDING OF FACT

Right tibia and fibula fracture residuals are manifested 
by malunion with overall moderate ankle and knee 
disability.


CONCLUSION OF LAW

The criteria for a 20 percent rating for right tibia and 
fibula fracture residuals have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Codes 
5262 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran had active service from March 1955 to July 
1959.

Service medical records show that in December 1957 the 
veteran was struck by an automobile, resulting in injuries 
including a closed comminuted fracture of the distal third 
of the right tibia and fibula.  He also had a compound 
comminuted fracture of the middle and distal thirds of the 
left tibia and fibula (records show this left leg fracture 
was worse than the right one).  Subsequent to the injury, 
the veteran underwent treatment such as having wires 
inserted in the heels, traction, and casting.  A May 1959 
medical board examination emphasized the worse condition 
of the left leg (for which the veteran was medically 
discharged from service with severance pay).  As to the 
right leg, this examination noted the old tibia and fibula 
fracture with some malunion.

Following a VA examination, a December 1966 RO decision 
granted service connection and a noncompensable rating for 
right tibia and fibula fracture residuals.  (Other 
conditions, including left tibia and fibula fracture 
residuals, have also been service-connected.)

On a VA examination in September 1996, the right knee had 
0 to 130 degrees of flexion, no evidence of instability, 
mild medial joint line tenderness, and no effusion.  There 
was no evidence of anterior cruciate ligament deficiency.  
There was no swelling or deformity.  The right ankle had 
from 10 degrees of dorsiflexion to 35 degrees of plantar 
flexion.  X-rays of the right lower extremity disclosed 
that the knee had minimal hypertrophic spurring, 
predominately at the patella; there were old healed 
fractures at the distal shaft of the right tibia and 
fibula, with slight medial angulation of the fracture 
fragments, and an area of bony fusion extended between the 
tibia and fibula at the fracture site; and the ankle 
showed some deformity at the medial malleolus of the 
distal tibia consistent with old post-traumatic deformity, 
and the ankle was otherwise negative.  

In December 1998, a VA examination was conducted which 
revealed the right knee had about 5 to 120 degrees of 
range of motion, some medial joint line tenderness, and 
mild varus deformity.  His right foot pointed straight 
ahead.  The left leg was shorter than the right.  
Otherwise, he had good strength of his extremities only 
limited by pain at the extremes of motion.  

In a December 1998 RO rating decision, an increased rating 
of 10 percent rating was granted for right tibia and 
fibula fracture residuals.

II. Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, the Board remand, and 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claim for an increase in a 10 percent rating for his right 
leg disability.  Identified treatment records have been 
obtained, and VA examination has been provided.  In 
statements submitted by the veteran, most recently in May 
2002, he has indicated there is no additional pertinent 
evidence to obtain.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R.  Part 4.  

The veteran's residuals of right tibia and fibula 
fractures have been evaluated under Diagnostic Code 5262, 
which pertains to impairment of the tibia and fibula.  
Under this diagnostic code, malunion with slight knee or 
ankle disability warrants a 10 percent rating; malunion 
with moderate knee or ankle disability warrants a 20 
percent rating; and malunion with marked knee or ankle 
disability warrants a 30 percent rating.  Nonunion, with 
loose motion, requiring a brace, merits a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5262. 

The latest VA examinations in 1996 and 1998, including X-
ray studies, show malunion of the right tibia and fibula, 
with slight angulation, from the old fractures.  The right 
ankle has moderate limitation of motion (10 degree 
dorsiflexion to 35 degrees plantar flexion).  The right 
knee has minimal arthritis by X-ray study, and slight 
limitation of motion (extension and flexion of 0 to 130 
degrees on one examination, and 5 to 120 degrees on the 
next examination), and there are no signs of instability.  

In the judgment of the Board, the veteran's right tibia 
and fibula fracture residuals produce impairment which 
approximates that found in malunion with overall moderate 
ankle and knee disability.  This supports an increased 
rating, to 20 percent under Code 5262.

The evidence does not show malunion of the right tibia 
with marked ankle or knee disability, as would warrant an 
even higher rating of 30 percent under Code 5262.  In this 
regard, the Board notes that if the right knee disability 
were rated separately, a 10 percent rating would be 
assigned for arthritis with some limitation of motion; 
even when the effects of pain are considered, a higher 
rating would not be warranted under the knee limitation of 
motion codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5010, 5260, 5261; DeLuca v. Brown, 8 Vet.App. 
202 (1995).  And there would be no separate compensable 
rating for right knee instability, since examination 
findings indicate no instability.  See 38 C.F.R. §§ 4.31, 
4.71a, Code 5257; VAOPGCPREC 9-98 and 23-97.  The moderate 
limitation of motion of the right ankle would be rated 10 
percent.  See 38 C.F.R. § 4.71a, Code 5271.  In sum, a 10 
percent rating could be assigned for the right knee, and a 
10 percent rating could be assigned for the right ankle, 
for a combined rating (38 C.F.R. § 4.25) of 20 percent.  
This would not result in more than the 20 percent rating 
the Board is now assigning under Code 5262 for right tibia 
and fibula fracture residuals.

In sum, an increased rating to 20 percent,  but no higher, 
is warranted for right tibia and fibula fracture 
residuals.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.  


ORDER

An increased rating, to 20 percent, for right tibia and 
fibula fracture residuals is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

